  Case 1:18-cv-01964-CFC Document 19 Filed 05/13/19 Page 1 of 2 PageID #: 401



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   REALTIME DATA LLC D/B/A IXO,

                  Plaintiff,
                                                   C.A. No. 18-1964-CFC
          v.

   QUEST SOFTWARE INC.,

                  Defendant.

               DEFENDANT QUEST SOFTWARE INC.’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b), and for the reasons stated in Defendant Quest Software

Inc.’s Opening Brief in Support of its Motion to Dismiss, Defendant respectfully requests that this

Court dismiss the Amended Complaint filed in this action.



 Dated: May 13, 2019                             K&L GATES LLP

                                                 /s/ Steven L. Caponi
                                                 Steven L. Caponi (No. 3484)
                                                  Matthew B. Goeller (No. 6283)
                                                 600 N. King Street, Suite 901
                                                 Wilmington, DE 19801
                                                 Phone: (302) 416-7080
                                                 steven.caponi@klgates.com
                                                 matthew.goeller@klgates.com

                                                 Of Counsel:

                                                 K&L GATES LLP
                                                 Theodore J. Angelis
                                                 Elizabeth J. Weiskopf
                                                 Nicholas F. Lenning
                                                 925 Fourth Avenue, Suite 2900
                                                 Seattle, WA 98104
                                                 (206) 623-7580
                                                 theo.angelis@klgates.com
                                                 elizabeth.weiskopf@klgates.com
                                                 nicholas.lenning@klgates.com

                                                 Attorneys for Defendant
 Case 1:18-cv-01964-CFC Document 19 Filed 05/13/19 Page 2 of 2 PageID #: 402



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.


                                                   /s/ Steven L. Caponi
                                                   Steven L. Caponi (#3484)
